UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7181



JIMMY LEE NIXON,

                                              Petitioner - Appellant,

             versus


STEPHEN M. DEWALT, Warden, Federal Prison Camp
Butner; United States of America,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-48-5-BO)


Submitted:    May 15, 2003                     Decided:   May 29, 2003


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Lee Nixon, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Lee Nixon, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).   We have independently reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      See Nixon v. Dewalt, No. CA-02-48-5-BO

(E.D.N.C. June 24, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2